Case 18-30313-KRH       Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01             Desc Main
                                 Document     Page 1 of 18



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


   IN RE:                                         )
                                                  )
   RICHARD DIAMOND DANIELS                        )     Case No. 18-30313-KRH
   GAYLE ELAINE DANIELS                           )     Chapter 13
                                                  )
                          Debtors                 )

                                    MOTION TO INCUR DEBT

            COMES NOW, the Debtor, Richard Diamond Daniels, by counsel, and as and for his

   Motion to Incur Debt, states as follows:

            1.    The Debtors filed this case under Chapter 13 of the U.S. Bankruptcy Code on

   January 22, 2018.

            2.    The Debtors have physically separated and a Complaint for Divorce has been

   filed in the City of Richmond Circuit Court.

            3.    Mr. Daniels has entered into a contract for the purchase of a new residence

   located at 4439 Eagle Court, Waldorf Maryland 20603 (“Property”). A copy of the purchase

   contract is attached hereto as Exhibit “A” and is incorporated herein by this reference.

            4.    Mr. Daniels has applied for and Primary Residential Mortgage, Inc. has approved

   a loan to him in the amount of $215,327.00 plus interest at 5.125% per annum to be repaid with

   three hundred sixty (360) equal monthly payments of approximately $1,606.00 for principal,

   interest, taxes, and insurance for the purchase of the Property. The closing costs are to be paid



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors
Case 18-30313-KRH        Doc 50     Filed 03/30/20 Entered 03/30/20 17:29:01          Desc Main
                                   Document     Page 2 of 18



   by Mr. Daniels.      A copy of the Loan Estimate is attached hereto as Exhibit “B” and is

   incorporated herein by this reference.

           5.      The purchase of the Property is in the best interest of Mr. Daniels and will

   facilitate his ability to perform under his Chapter 13 Plan filed herein.

           6.      The Debtors’ Chapter 13 Plan has been confirmed.

           WHEREFORE, the Debtor, Richard Diamond Daniels, requests that the Court enter an

   Order approving the aforesaid loan on the terms stated herein and for such other relief as the

   Court may deem appropriate.

                                                         RICHARD DIAMOND DANIELS


                                                         By: /s/ James E. Kane
                                                                 Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors


                                     CERTIFICATE OF SERVICE

           I hereby certify that on March 30, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                         /s/ James E. Kane
                                                             James E. Kane

                                                 2
Case 18-30313-KRH        Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01             Desc Main
                                  Document     Page 3 of 18



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


   IN RE:                                        )
                                                 )
   RICHARD DIAMOND DANIELS                       )       Case No. 18-30313-KRH
   GAYLE ELAINE DANIELS                          )       Chapter 13
                                                 )
                          Debtors                )


                               NOTICE OF MOTION AND HEARING

         The above Debtor, Richard Diamond Daniels, has filed Motion to Incur Debt in the
   above matter.

          Your rights may be affected. You should read these papers carefully and discuss them
   with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
   may wish to consult one.)

           If you do not want the court to grant the relief sought in the motion, or if you want the
   court to consider your views on the motion, then you or your attorney must:

                  File with the court, at the address shown below, a written request for a hearing [or
                   written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                   request for a hearing (or response) to the court for filing, you must mail it early
                   enough so the court will receive it on or before the date stated above, to:

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          Kane & Papa, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled for April 8, 2020, 2020 at 12:00 p.m. at U.S.
                   Bankruptcy Court, 701 East Broad Street, Room 5000, Richmond, VA
                   23219. If no timely response has been filed opposing the relief requested, the
                   court may grant the relief without holding a hearing.

                                                3
Case 18-30313-KRH        Doc 50     Filed 03/30/20 Entered 03/30/20 17:29:01          Desc Main
                                   Document     Page 4 of 18




           If you or your attorney do not take these steps, the court may decide that you do not
       oppose the relief sought in the motion or objection and may enter an order granting that
       relief.

   Dated: March 30, 2020                               RICHARD DIAMOND DANIELS



                                                       By: /s/ James E. Kane
                                                                      Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   (804) 225-9500 (phone)
   (804) 225-9598 (fax)
   Counsel for Debtors



                                     CERTIFICATE OF SERVICE

           I hereby certify that on March 30, 2020, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all counsel of record who have signed up to receive such notification and by first class

   mail to the parties on the attached list.


                                                       /s/ James E. Kane
                                                           James E. Kane




                                               4
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01 Desc Main
                             Document     Page 5 of 18         EXHIBIT A
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 6 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 7 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 8 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 9 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 10 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 11 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 12 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 13 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 14 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01
                                                          EXHIBIT B      Desc Main
                             Document     Page 15 of 18
Case 18-30313-KRH   Doc 50    Filed 03/30/20 Entered 03/30/20 17:29:01   Desc Main
                             Document     Page 16 of 18
              Case 18-30313-KRH    Doc 50    Filed 03/30/20         Entered 03/30/20 17:29:01     Desc Main
Label Matrix for local noticing        BLI Document
                                           Rentals, LLC      Page 17 of 18          PRA Receivables Management LLC
0422-3                                 c/o Spotts Fain PC                           POB 41067
Case 18-30313-KRH                      411 E. Franklin St.                          Norfolk, VA 23541-1067
Eastern District of Virginia           Suite 600
Richmond                               Richmond, VA 23219-2200
Fri Mar 6 16:50:25 EST 2020
UST smg Richmond                       United States Bankruptcy Court               Ashley Funding Services, LLC its successors
Office of the U. S. Trustee            701 East Broad Street                        assigns as assignee of Laboratory
701 East Broad St., Suite 4304         Richmond, VA 23219-1888                      Corporation of America Holdings
Richmond, VA 23219-1849                                                             Resurgent Capital Services
                                                                                    PO Box 10587
                                                                                    Greenville, SC 29603-0587
BLI Rentals                            BLI Rentals, LLC                             Bon Secours
715 Merchants Street                   PO Box 992                                   PO Box 1123
Emporia, KS 66801-2809                 Emporia, KS 66801-0992                       Minneapolis, MN 55440-1123



Bridgecrest Credit Company,LLC         Capio Partners Llc                           Capital One Bank
PO BOX 29018                           Attn: Bankruptcy                             c/o Glasser and Glasser
PHOENIX, AZ 85038-9018                 Po Box 3498                                  PO Box 3400
                                       Sherman, TX 75091-3498                       Norfolk, VA 23514-3400


Cardworks/CW Nexus                     Cash Net USA                                 Chesterfield Oral Surgery Center, Inc.
Attn: Bankruptcy                       175 W. Jackson Blvd.                         c/o Sharon N. Horner & Associates PLC
Po Box 9201                            Suite 1000                                   6804 Patterson Avenue Suite A
Old Bethpage, NY 11804-9001            Chicago, IL 60604-2863                       Richmond, VA 23226-3429


Chesterfield Oral Surgury, Inc         Commonwealth of Virginia                     Dish
10110 Iron Bridge Rd                   Department of Taxation                       P O Box 94063
Chesterfield, VA 23832-6529            PO Box 2156                                  Crewe, VA 23930-0000
                                       Richmond, VA 23218-2156


Fingerhut                              (p)FOCUSED RECOVERY SOLUTIONS                Henrico Fcu
Bankruptcy Dept                        9701 METROPOLITAN COURT                      9401 W Broad St
6250 Ridgewood Rd                      STE B                                        Henrico, VA 23294-5331
Saint Cloud, MN 56303-0820             RICHMOND VA 23236-3690


(p)JEFFERSON CAPITAL SYSTEMS LLC       MERRICK BANK                                 NPRTO South-East, LLC
PO BOX 7999                            Resurgent Capital Services                   256 W. Data Drive
SAINT CLOUD MN 56302-7999              PO Box 10368                                 Draper, Utah 84020-2315
                                       Greenville, SC 29603-0368


Nissan Motor Acceptanc                 Nissan Motor Acceptance                      ONEMAIN
Po Box 660360                          POB 660366                                   PO BOX 3251
Dallas, TX 75266-0360                  Dallas, TX 75266-0366                        EVANSVILLE IN 47731-3251



OneMain Financial                      (p)PORTFOLIO RECOVERY ASSOCIATES LLC         Progressive Financing
Attn: Bankruptcy Department            PO BOX 41067                                 256 W Data Drive
601 Nw 2nd St #300                     NORFOLK VA 23541-1067                        Draper, UT 84020-2315
Evansville, IN 47708-1013
              Case 18-30313-KRH               Doc 50       Filed 03/30/20         Entered 03/30/20 17:29:01             Desc Main
Quantum3 Group LLC as agent for                      Quantum3 Group LLC as agent
                                                        Document           Pagefor18 of 18                Receivable Management Inc
CF Medical LLC                                       Sadino Funding LLC                                   7206 Hull Rd
PO Box 788                                           PO Box 788                                           Ste 211
Kirkland, WA 98083-0788                              Kirkland, WA 98083-0788                              Richmond, VA 23235-0000


Sharon N. Horner & Associates                        Sunrise Credit Service                               United Consumers
6804 Patterson Ave.                                  260 Airport Plaza Blvd.                              14205 Telegraph Rd
Suite A                                              Farmingdale, NY 11735-4021                           Woodbridge, VA 22192-4615
Richmond, VA 23226-3429


Virginia Department of Tax                           Wells Fargo Bank                                     Wells Fargo Bank, N.A.
P.O. Box 2369                                        Po Box 94435                                         435 Ford Road, Suite 300
Richmond, VA 23218-2369                              Albuquerque, NM 87199-4435                           Saint Louis Park, MN 55426-4938



Carl M. Bates                                        Gayle Elaine Daniels                                 James E. Kane
P. O. Box 1819                                       1408 N. 32nd St                                      Kane & Papa, PC
Richmond, VA 23218-1819                              Richmond, VA 23223-6716                              1313 East Cary Street
                                                                                                          P.O. Box 508
                                                                                                          Richmond, VA 23218-0508

John P. Fitzgerald, III                              Richard Diamond Daniels
Office of the US Trustee - Region 4 -R               1408 N. 32nd St
701 E. Broad Street, Ste. 4304                       Richmond, VA 23223-6716
Richmond, VA 23219-1849




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Focused Recovery Solutions                           Jefferson Capital Systems, LLC                       Portfolio Recovery Associates, LLC
9701-Metropolitan Ct                                 16 Mcleland Rd                                       PO Box 41067
Ste B                                                Saint Cloud, MN 56303-0000                           Norfolk, VA 23541
Richmond, VA 23236-0000


End of Label Matrix
Mailable recipients    43
Bypassed recipients     0
Total                  43
